DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

According to paper filed December 11th 2020, claims 1-8 are pending for examination with a December 13th 2019 priority date under 35 USC §119(a)-(d) or (f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. §103 as being unpatentable over Coleman (US 8,619,363), hereinafter Coleman, and further in view of Saitoh et al. (US 2007/0218261), hereinafter Saitoh.

Claim 1
“a first light diffusion control layer” Saitoh claim 8 recites “a light diffusion control element”;

“a second light diffusion control layer laminated on one surface side of the first light diffusion control layer, wherein the first light diffusion control layer and the second light diffusion control layer each have a regular internal structure comprising a plurality of regions having a relatively high refractive index in a region having a relatively low refractive index” Coleman col.3 lines 39-40 discloses “a second refractive index layer and a light scattering region”, the laminating feature is disclosed in Coleman col.4 lines 39-59;

“wherein when a first surface is defined as a surface of the light diffusion control member proximal to the first light diffusion control layer and a second surface is defined as a surface of the light diffusion control member proximal to the second light diffusion control layer” Coleman Figure 7 depicts two layers of light diffusion member;

“the regions having the relatively high refractive index extend from the second surface side toward the first surface side and a straight line parallel to an extending direction of the regions is tilted with respect to a thickness direction of the light diffusion control member in each of the first light diffusion control layer and the second light diffusion control layer” Coleman col.31 lines 51-64 discloses “[t]he index of refraction of one or more light transmitting materials in the ILRE may be low, medium, or high in one or more of the x, y, or z directions… the refractive index in the x direction… of the first light transmitting material is less than 1.47. … the refractive index of the second light transmitting materials in the x direction… is larger than 1.56 … the third light transmitting material greater than 1.56”,

“wherein the first light diffusion control layer and the second light diffusion control layer are laminated so that, when assuming, in the first light diffusion control layer and the second light diffusion control layer, respective vectors that are parallel to the extending direction and directed from the second surface side toward the first surface side, an angle between two vectors obtained by projecting the respective vectors onto the first surface is more than 0.degree. and 90.degree. or less” Coleman Figure 4 depicts two layers of surface with parallel and non-parallel vectors forming angles under 90 degree or less.

Coleman and Saitoh disclose analogous art. However, Coleman does not spell out the “light diffusion control layer” as recited above. It is disclosed in Saitoh. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Saitoh into Coleman to enhance its light diffusion functions.

Claim 2
“wherein at least in one of the first light diffusion control layer and the second light diffusion control layer, the regions having the relatively high refractive index are columnar bodies extending from the second surface side toward the first surface side, and the regular internal structure is a column structure configured such that the columnar bodies are densely arranged to stand in the region having the relatively low refractive index” Coleman Figure 16 depicts column-like structure (1602, 1620) between two layers (1601, 1604) of light diffusion members.

Claim 5
“A reflective display body configured such that an up-down direction of display content on a display surface can be changed, the reflective display body comprising” Coleman col.2 lines 13-16 discloses “an liquid crystal display in one or more directions. Also a large range of input angles to the films can introduce spurious reflections that cause light to deviate significantly from the intended direction”:

“a display device provided on one surface side of the light diffusion control member; and a reflective layer provided on a surface side of the display device opposite to the light diffusion control member or incorporated in the display device” Saitoh [0013] discloses “a liquid crystal display capable of preventing reflection and realizing transmission display and reflection display by providing a reflective film”.
Claim 6
Claim 6 is rejected for the rationale given for claim 5.

Claims 3 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Coleman (US 8,619,363), hereinafter Coleman, in view of Saitoh et al. (US 2007/0218261), hereinafter Saitoh, and further in view of Yui et al. (US 2020/0309337), hereinafter Yui.

Claim 3
“wherein the columnar bodies are bent between one ends and other ends of the columnar bodies” Yui Figures 8B 8D [0068] discloses “the daylighting portions 4 may have a triangular cross section or a curved cross section taken perpendicular to the longitudinal direction”.

Coleman, Saitoh, and Yui disclose analogous art. However, Coleman does not spell out the “bent columnar bodies” as recited above. It is disclosed in Yui. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Yui into Coleman to enhance its light diffusion functions.

Claim 7
Claim 7 is rejected for the rationale given for claim 5.

Allowable Subject Matter
Claims 4 and 8 are allowed over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175